DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
As to claim 20, the claim recites, “wherein a first voltage signal absolute value is greater than a preset voltage, and absolute value of the second voltage signal is less than the preset voltage; or a second voltage signal absolute value of the first voltage signal is less than the preset voltage, and the second voltage signal absolute value of the second voltage signal is greater than the preset voltage”, which appears to be a typographical error.  
Examiner suggests changing “wherein a first voltage signal absolute value is greater than a preset voltage, and absolute value of the second voltage signal is less than the preset voltage; or a second voltage signal absolute value of the first voltage signal is less than the preset voltage, and the second voltage signal absolute value of the second voltage signal is greater than the preset voltage” to “wherein a first voltage signal absolute value is greater than a preset voltage, and a second voltage signal absolute value is less than the preset voltage; or the first voltage signal absolute value is less than the 
For purposes of examination, the Examiner will be interpreting “wherein a first voltage signal absolute value is greater than a preset voltage, and absolute value of the second voltage signal is less than the preset voltage; or a second voltage signal absolute value of the first voltage signal is less than the preset voltage, and the second voltage signal absolute value of the second voltage signal is greater than the preset voltage” as “wherein a first voltage signal absolute value is greater than a preset voltage, and a second voltage signal absolute value is less than the preset voltage; or the first voltage signal absolute value is less than the preset voltage, and the second voltage signal absolute value is greater than the preset voltage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US 20190049806).
As to claim 1, Dai discloses a display device [abstract], comprising: 
a display panel (display substrate) [fig. 4 & para. 77 & abstract] having pixel units [figs. 6a-6b] arranged in an array; and 
a driving module [abstract] adapted to drive a first pixel unit by a first voltage signal (pixel voltage corresponding to first pixel unit corresponding to first RGB pixel unit) [figs. 6a-6b], and drive a second pixel unit by a second voltage signal (pixel voltage corresponding to second pixel unit corresponding to second RGB pixel unit) [figs. 6a-6b], 

wherein a first voltage signal absolute value [figs. 6a-6b] is greater than a preset voltage (common electrode signal) [figs. 6a-6b & para. 97, 102, 105, & 107-108], and a second voltage signal absolute value [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b]; or the first voltage signal absolute value [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b & para. 97, 102, 105, & 107-108], and the second voltage signal absolute value [figs. 6a-6b] is greater than the preset voltage [figs. 6a-6b], and
wherein the preset voltage is the voltage required for normal display of each of the pixel units (common electrode signal for displaying images) [abstract & figs. 6a-6b & para. 97, 102, 105, & 107-108].
As to claim 2, Dai discloses the display device of claim 1, wherein the driving module is further adapted to: 
drive a third pixel unit by a third voltage signal [figs. 6a-6b], and drive a fourth pixel unit by a fourth voltage signal [figs. 6a-6b], wherein the first pixel unit, the second pixel unit, the third pixel unit, and the fourth pixel unit are arranged in sequence [figs. 6a-6b]; 
wherein the third voltage signal is opposite in polarity to the first voltage signal [figs. 6a-6b], and 
wherein the fourth voltage signal is opposite in polarity to the second voltage signal [figs. 6a-6b].
As to claim 3, Dai discloses the display device of claim 2, wherein the first pixel unit comprises first pixel unit sub-pixels [figs. 6a-6b], the second pixel unit comprises second pixel unit sub-pixels [figs. 6a-6b], the third pixel unit comprises third pixel unit sub-pixels [figs. 6a-6b], and the fourth pixel unit comprises fourth pixel unit sub-pixels [figs. 6a-6b], 
wherein the first voltage signal comprises first sub-voltage signals [figs. 6a-6b],
the second voltage signal comprises second sub-voltage signals [figs. 6a-6b], 
the third voltage signal comprises third sub-voltage signals [figs. 6a-6b], and 
the fourth voltage signal comprises fourth sub-voltage signals [figs. 6a-6b],
wherein each of the first sub-voltage signals respectively drives each of the first pixel unit sub-pixels [figs. 6a-6b],
each of the second sub-voltage signals respectively drives each of the second pixel unit sub-pixels [figs. 6a-6b],

each of the fourth sub-voltage signals respectively drives each of the fourth pixel unit sub-pixels [figs. 6a-6b], and
wherein the first sub-voltage signal driving the corresponding first pixel unit sub-pixel is opposite in polarity to the third sub-voltage signal driving the corresponding third pixel unit sub-pixel [fig. 6b], and 
the second sub-voltage signal driving the corresponding second pixel unit sub-pixel is opposite in polarity to the fourth sub-voltage signal driving the corresponding fourth pixel unit sub-pixel [fig. 6b].
As to claim 4, Dai discloses the display device of claim 3, wherein the driving module is further adapted to: 
perform a positive polarity drive to a first sub-pixel of one of the first, second, third or fourth pixel unit sub-pixels [fig. 6b], and perform a negative polarity drive to a second sub-pixel of the one of the first, second, third or fourth pixel unit sub-pixels [fig. 6b], 
wherein the first sub-pixel and the second sub-pixel are adjacent sub-pixels [fig. 6b].
As to claim 5, Dai discloses the display device of claim 2, wherein the pixel units arranged in sequence are arranged in sequence in a row direction and a column direction [fig. 5d].
As to claim 6, Dai discloses the display device of claim 3, wherein the pixel units arranged in sequence are arranged in sequence in a row direction and a column direction [fig. 5d].
As to claim 7, Dai discloses the display device of claim 1, wherein the first pixel unit and the second pixel unit are adjacent pixel units in a row direction [fig. 5d].
As to claim 8, Dai discloses the display device of claim 1, wherein the first pixel unit and the second pixel unit are adjacent pixel units in a column direction [fig. 5d].
As to claim 9, Dai discloses the display device of claim 4, wherein performing a positive polarity drive to the first sub-pixel comprises driving the first sub-pixel by a sub-voltage signal that is higher than a common voltage [fig. 6b].
As to claim 10, Dai discloses the display device according to claim 4, wherein the second sub-pixel is driven by a sub-voltage signal that is lower than a common voltage [fig. 6b].
claim 11, Dai discloses a driving method [abstract] of a display panel (display substrate) [fig. 4 & para. 77 & abstract] having pixel units [figs. 6a-6b] arranged in an array with columns formed by an arrangement of the pixel units being arranged in a sequence in a row direction [fig. 5d], and the method comprising: 
driving a first pixel unit by a first voltage signal (pixel voltage corresponding to first pixel unit corresponding to first RGB pixel unit) [figs. 6a-6b]; and 
driving a second pixel unit by a second voltage signal (pixel voltage corresponding to second pixel unit corresponding to second RGB pixel unit) [figs. 6a-6b], 
wherein the first pixel unit and the second pixel unit are adjacent pixel units (second RGB pixel unit adjacent to first RGB pixel unit) [figs. 6a-6b], 
wherein a first voltage signal absolute value is [figs. 6a-6b] greater than a preset voltage (common electrode signal) [figs. 6a-6b & para. 97, 102, 105, & 107-108], and a second voltage signal absolute value [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b]; or the first voltage signal absolute value [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b & para. 97, 102, 105, & 107-108], and the second voltage signal absolute value [figs. 6a-6b] is greater than the preset voltage [figs. 6a-6b], and
wherein the preset voltage is the voltage required for normal display of each of the pixel units (common electrode signal for displaying images) [abstract & figs. 6a-6b & para. 97, 102, 105, & 107-108].
As to claim 12, Dai discloses the driving method of a display panel of claim 11, further comprising:
driving a third pixel unit by a third voltage signal [figs. 6a-6b]; and 
driving a fourth pixel unit by a fourth voltage signal [figs. 6a-6b], wherein the first pixel unit, the second pixel unit, the third pixel unit, and the fourth pixel unit are arranged in sequence [figs. 6a-6b], 
wherein the third voltage signal is opposite in polarity to the first voltage signal [figs. 6a-6b] and 
wherein the fourth voltage signal is opposite in polarity to the second voltage signal [figs. 6a-6b].
As to claim 13, Dai discloses the driving method of a display panel of claim 12, wherein the first pixel unit comprises first pixel unit sub-pixels [figs. 6a-6b], the second pixel unit comprises second pixel unit sub-pixels [figs. 6a-6b], the third pixel unit comprises third pixel unit sub-pixels [figs. 6a-6b], and the fourth pixel unit comprises fourth pixel unit sub-pixels [figs. 6a-6b], 

the second voltage signal comprises second sub-voltage signals [figs. 6a-6b], 
the third voltage signal comprises third sub-voltage signals [figs. 6a-6b], and 
the fourth voltage signal comprises fourth sub-voltage signals [figs. 6a-6b], 
wherein each of the first sub-voltage signals respectively drives each of the first pixel unit sub-pixels [figs. 6a-6b], 
each of the second sub-voltage signals respectively drives each of the second pixel unit sub-pixels [figs. 6a-6b], 
each of the third sub-voltage signals respectively drives each of the third pixel unit sub-pixels [figs. 6a-6b], and
each of the fourth sub-voltage signals respectively drives each of the forth pixel unit sub-pixels [figs. 6a-6b], and
wherein the first sub-voltage signal driving the corresponding first pixel unit sub-pixel is opposite in polarity to the third sub-voltage signal driving the corresponding third pixel unit sub-pixel [fig. 6b], and 
the second sub-voltage signal driving the corresponding second pixel unit sub-pixel is opposite in polarity to the fourth sub-voltage signal driving the corresponding fourth pixel unit sub-pixel [fig. 6b].
As to claim 14, Dai discloses the driving method of a display panel of claim 13, further comprising: 
performing a positive polarity drive to a first sub-pixel of one of the first, second, third or fourth pixel unit sub-pixels [fig. 6b], and performing a negative polarity drive to a second sub-pixel of the one of the first, second, third or fourth pixel unit sub-pixels [fig. 6b], 
wherein the first sub-pixel and the second sub-pixel are adjacent sub-pixels [fig. 6b].
As to claim 15, Dai discloses the driving method of a display panel of claim 12, wherein the pixel units arranged in sequence are arranged in sequence in a row direction and a column direction [fig. 5d].
As to claim 16, Dai discloses the driving method of a display panel of claim 13, wherein the pixel units arranged in sequence are arranged in sequence in a row direction and a column direction [fig. 5d].
As to claim 17, Dai discloses the method of driving a display panel of claim 11, wherein the first pixel unit and the second pixel unit are adjacent pixel units in a row direction [fig. 5d].
claim 18, Dai discloses the method of driving a display panel of claim 11, wherein the first pixel unit and the second pixel unit are adjacent pixel units in a column direction [fig. 5d].
As to claim 19, Dai discloses the driving method of a display panel of claim 14, wherein performing a positive polarity drive to the first sub-pixel comprises driving the first sub-pixel by a sub- voltage signal that is higher than a common voltage [fig. 6b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, in view of Watanabe et al. (US 20080136982).
As to claim 20, Dai teaches a display module [abstract] comprising:
a display device (liquid crystal display device) [abstract & para. 52 & 56], wherein the display device comprises a display panel (display substrate) [fig. 4 & para. 77 & abstract] and a driving module [abstract], the display panel comprising pixel units [figs. 6a-6b] arranged in array, and the driving module is configured to drive a first pixel unit by a first voltage signal (pixel voltage corresponding to first pixel unit corresponding to first RGB pixel unit) [figs. 6a-6b], and drive a second pixel unit by a second voltage signal (pixel voltage corresponding to second pixel unit corresponding to second RGB pixel unit) [figs. 6a-6b],
wherein the first pixel unit and the second pixel unit are adjacent pixel units (second RGB pixel unit adjacent to first RGB pixel unit) [figs. 6a-6b], 
wherein a first voltage signal absolute value [figs. 6a-6b] is greater than a preset voltage (common electrode signal) [figs. 6a-6b & para. 97, 102, 105, & 107-108], and absolute value of the second voltage signal [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b]; or 
a second voltage signal absolute value of the first voltage signal [figs. 6a-6b] is less than the preset voltage [figs. 6a-6b & para. 97, 102, 105, & 107-108], and the second voltage signal absolute value of the second voltage signal [figs. 6a-6b] is greater than the preset voltage [figs. 6a-6b], and
wherein the preset voltage is the voltage required for normal display of each pixel unit (common electrode signal for displaying images) [abstract & figs. 6a-6b & para. 97, 102, 105, & 107-108].
Dai does not explicitly a backlight board, wherein the backlight board is adapted to provide a light source for the display panel.
Watanabe teaches the concept of a display module [abstract & fig. 2a] that utilizes a backlight board (backlight 60) [fig. 2a & para. 123] and a display device (liquid crystal display device 1) [fig. 2a & para. 123], wherein the backlight board is adapted to provide a light source for the display panel [fig. 2a & para. 123].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display module of Dai, such that the display module further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yamada et al. 		(US 20110298774).
Ooishi et al. 		(US 20110234569).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694